Citation Nr: 1315168	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  00-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating for athlete's foot in excess of zero percent.

2.  Entitlement to a disability rating for pseudofolliculitis barbae in excess of zero percent.  

3.  Entitlement to a disability rating for tinea versicolor of the back in excess of zero percent.  

4.  Entitlement to a disability rating for dermatophytosis of the groin in excess of 10 percent.  

5.  Entitlement to a disability rating for bilateral hallux valgus with hammertoe deformity of the 2nd and 3rd toes, and calluses of the 4th and 5th toes and sole of the foot in excess of zero percent.  

6.  Entitlement to a disability rating for right knee degenerative arthritis in excess of 10 percent.  

7.  Entitlement to a disability rating for left knee degenerative arthritis in excess of 10 percent.  

8.  Entitlement to a disability rating for a low back disorder in excess of 20 percent prior to November 16, 2007, and in excess of 40 percent thereafter.


9.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  

10.  Entitlement to service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by myalgia of the joints and arms.


REPRESENTATION

Appellant (the Veteran) is represented by: Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to May 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from January 2000 and September 2005 rating decisions of the RO in Montgomery, Alabama.

In October 2009, the Veteran presented testimony at a Board hearing, chaired by the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.

In February 2010, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  Subsequent to the remand, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for hypertension, hemorrhoids, cervical radiculopathy, and gastroesophageal reflux disease, which were issues on appeal at the time of the remand.  The AMC's action terminates the appeals as to those issues, as the full benefits sought on appeal has been granted.  

The Board notes that by VA Form 21-22a received in September 2012, after certification of the appeal to the Board, the Veteran appointed a private attorney as his representative in this appeal, thereby revoking representation by Disabled American Veterans.  A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 CFR § 14.631(f)(1) (2012).

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.  

The issue of TDIU entitlement prior to November 16, 2007 and the issue of entitlement to service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by myalgia of the joints and arms are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues decided here has been accomplished.

2.  For the entire period on appeal, the Veteran's athlete's foot has been manifested by coverage less than 5 percent of the entire body, which is not an extensive or exposed area, and no intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required. 

3.  For the entire period on appeal, the Veteran's pseudofolliculitis barbae has been manifested by coverage less than 5 percent of the entire body and no intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required; there is exfoliation, exudation or itching involving an exposed surface; however, there is not constant exudation or itching constant, and no extensive lesions or marked disfigurement.

4.  For the entire period on appeal, the Veteran's tinea versicolor has been manifested by coverage of at least 5 percent, but less than 20 percent, of the entire body, which is an extensive area.

5.  For the entire period on appeal, the Veteran's dermatophytosis of the groin has been manifested by coverage less than 5 percent of the entire body, which is not an extensive or exposed area, and no intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required.

6.  Prior to November 16, 2007, the Veteran's low back disorder has been manifested by painful motion with forward flexion measured to 70 degrees, which is moderate, without listing of whole spine to the opposite side, without positive Goldthwaite's sign, without marked limitation of forward bending in a standing position, without loss of lateral motion, without abnormal mobility on forced motion, without ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, without intervertebral disc syndrome, and without associated neurological abnormalities.  

7.  Since November 16, 2007, the Veteran's low back disorder has been manifested by painful motion with forward flexion less than 30 degrees, without ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, without intervertebral disc syndrome, and without associated neurological abnormalities.  

8.  Prior to November 16, 2007, the Veteran's right and left knee degenerative arthritis were each manifested by painful motion with flexion that exceeds 45 degrees, normal extension, and no lateral instability or recurrent subluxation.  

9.  From November 16, 2007 to March 8, 2012, the Veteran's right and left knee degenerative arthritis were each manifested by painful motion with flexion limited to 45 degrees, extension of the right knee limited to 10 degrees, and no lateral instability or recurrent subluxation.  

10.  Since March 8, 2012, the Veteran's right and left knee degenerative arthritis have each been manifested by painful motion with flexion that exceeds 45 degrees, normal extension, and no lateral instability or recurrent subluxation.  

11.  For the entire period on appeal, the Veteran's right foot hallux valgus with hammertoe deformity of the 2nd and 3rd toes, and calluses of the 4th and 5th toes and sole of the foot has been manifested by no more than moderate impairment.  

12.  For the entire period on appeal, the Veteran's left foot hallux valgus with hammertoe deformity of the 2nd and 3rd toes, and calluses of the 4th and 5th toes and sole of the foot has been manifested by no more than moderate impairment.  

13.  In consideration of actions taken elsewhere in this decision, for the entire period on appeal, the Veteran has had two or more service-connected disabilities and a combined rating at least 70 percent; prior to November 16, 2007, there was not at least one disability rated at 40 percent or more; since November 16, 2007, there is at least one disability rated at 40 percent or more.  

14.  Since November 16, 2007, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of zero percent for athlete's foot have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813, 7806 (2002, 2008, 2011).

2.  The criteria for a 10 percent disability rating for pseudofolliculitis barbae have been met for the entire period on appeal; the criteria for a disability rating in excess of 10 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813, 7806 (2002, 2008, 2011).

3.  The criteria for a 10 percent disability rating for tinea versicolor have been met for the entire period on appeal; the criteria for a disability rating in excess of 10 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813, 7806 (2002, 2008, 2011).

4.  The criteria for a disability rating in excess of 10 percent for dermatophytosis of the groin have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7813, 7806 (2002, 2008, 2011).

5.  Prior to November 16, 2007, the criteria for a disability rating in excess of 20 percent for a low back disability were not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5292, 5295 (in effect prior to September 26, 2003), Diagnostic Code 5237 (in effect since September 26, 2003).

6.  Since November 16, 2007, the criteria for a disability rating in excess of 40 percent for a low back disability are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5292, 5295 (in effect prior to September 26, 2003), Diagnostic Code 5237 (in effect since September 26, 2003).

7.  Prior to November 16, 2007 and since March 8, 2012, the criteria for a disability rating higher than 10 percent for right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2012).

8.  Prior to November 16, 2007 and since March 8, 2012, the criteria for a disability rating higher than 10 percent for left knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2012).

9.  From November 16, 2007 to March 8, 2012, the criteria for a separate disability rating of 10 percent, but not higher, for limitation of right knee flexion associated with degenerative arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2012).

10.  From November 16, 2007 to March 8, 2012, the criteria for a separate disability rating of 10 percent, but not higher, for limitation of right knee extension associated with degenerative arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 (2012).

11.  From November 16, 2007 to March 8, 2012, the criteria for a separate disability rating of 10 percent, but not higher, for limitation of left knee flexion associated with degenerative arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2012).

12.  The criteria for a separate 10 percent disability rating for right foot hallux valgus with hammertoe deformity of the 2nd and 3rd toes, and calluses of the 4th and 5th toes and sole of the foot are met for the entire period on appeal; the criteria for a rating higher than 10 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2012).

13.  The criteria for a separate 10 percent disability rating for left foot hallux valgus with hammertoe deformity of the 2nd and 3rd toes, and calluses of the 4th and 5th toes and sole of the foot are met for the entire period on appeal; the criteria for a rating higher than 10 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2012).

14.  Since November 16, 2007, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's February 2010 remand instructions.  The instruction to request that the Veteran provide a detailed description of motor vehicle accidents in service is obviated by the grant of service connection for a cervical spine disorder.  The instruction to schedule the Veteran for a VA general medical examination to determine the nature and etiology of any current hypertension, hemorrhoids, cervical radiculopathy, and GERD resulted in the grant of service connection for those claimed disorders.  The instruction to obtain additional service treatment records through all available sources was substantially complied with by the AMC.  Those efforts resulted in a certification from the National Personnel Records Center (NPRC) that no additional records were available.  

The instruction to afford the Veteran a VA orthopedic examination addressing his service-connected lumbar spine disorder; right and left knee disorders; and hallux valgus with hammer toe deformity, 2nd and 3rd toes, bilaterally, and calluses, 4th and 5th toes and soles of the feet was complied with.  The claims file was reviewed by the examiner who addressed painful motion, functional loss due to pain, instability, weakness, excess fatigability, and additional disability during flare-ups.  The examiner also commented on the nature and extent of any lower extremity symptomatology resulting from the low back disability, as well as the effect of these disorders on the ability of the Veteran to secure and follow a substantially gainful occupation.

The instruction to afford the Veteran a VA skin examination addressing his service-connected athlete's foot, pseudofolliculitis barbae, tinea versicolor of the back, and dermatophytosis of the groin was complied with.  The examiner reviewed the claims file and assigned percentages for the entire body areas and the exposed body areas affected by the diseases.  All medications currently in use were described.  For pseudofolliculitis barbae, the examiner's finding that none was present obviated the need to describe the degree of disfigurement, distortion, or asymmetry or to describe the condition in terms of (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  In addition, the examiner addressed the effect of these diseases on the ability of the Veteran to secure and follow a substantially gainful occupation.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As the Board is granting the TDIU claim since November 16, 2007, that claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to the other claims, the notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Board notes that each of the rating claims on appeal was initially adjudicated prior to the enactment of the VCAA.  The CAVC has held that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the claimant has the right to a content complying notice and proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In a May 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate each claim that remains on appeal, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates.  The issues were subsequently readjudicated by the RO.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2012).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran verified that all identified records had been submitted.  The Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA treatment records, records from the Social Security Administration (SSA) concerning the Veteran's disability benefits, and the Veteran's statements and personal hearing testimony.

The RO requested specific service treatment records from the National Personnel Records Center (NPRC), but the NPRC responded that the requested records could not be located.  In these circumstances, when certain service treatment records are unavailable, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

As discussed in detail above, the Veteran was afforded VA examinations for each of the claimed disorders.  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Request for Decision Review Officer Adjudication

The Board notes that in August 2012, the Board received a request submitted on the Veteran's behalf, that the case be reviewed by a Decision Review Officer.  Applicable law provides that, unless a claimant has requested Decision Review Officer review with his or her Notice of Disagreement, VA will, upon receipt of the Notice of Disagreement, notify the claimant in writing of his or her right to a review under this section.  To obtain such a review, the claimant must request it not later than 60 days after the date VA mails the notice.  This 60-day time limit may not be extended.  If the claimant fails to request review under this section not later than 60 days after the date VA mails the notice, VA will proceed with the traditional appellate process by issuing a Statement of the Case.  A claimant may not have more than one review under this section of the same decision.  

In this case, there are two rating decisions on appeal.  The Veteran disagreed with the January 2000 rating decision in August 2000, prior to the June 1, 2001 effective date of 38 C.F.R. § 3.2600 - the regulation which provides the right to review by the Decision Review Officer.  The Veteran disagreed with the September 2005 rating decision in November 2005.  A letter was sent to him in January 2006 acknowledging his disagreement and offering him an opportunity for Decision Review Officer adjudication.  In a VA Form 21-4138 received in January 2006, the Veteran requested review by the Decision Review Officer.  The June 2007 statement of the case reflects that a Decision Review Officer decision was provided.  In sum, the Veteran is not entitled to adjudication by the Decision Review Officer regarding the ratings for athlete's foot, pseudofolliculitis barbae, tinea versicolor of the back, dermatophytosis of the groin, a low back disorder, right knee degenerative arthritis, left knee degenerative arthritis, bilateral hallux valgus with hammertoe deformity of the 2nd and 3rd toes, and calluses of the 4th and 5th toes and sole of the foot, or entitlement to a TDIU, as his notice of disagreement as to those issues predates the effective date of 38 C.F.R. § 3.2600.  He has already been provided Decision Review Officer adjudication regarding service connection for a qualifying chronic disability, to include undiagnosed illness or medically unexplained chronic multisymptom illness, manifested by myalgia of the joints and arms, and 38 C.F.R. § 3.2600 specifically prohibits more than one review.  

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Analysis of Ratings for Skin Disorders

In the November 1996 rating decision, the RO granted service connection and assigned an initial zero percent rating for tinea versicolor of the back pursuant to Diagnostic Code 7899-7813, effective May 27, 1995; the RO granted service connection and assigned an initial zero percent rating for dermatophytosis of the groin, pursuant to Diagnostic Code 7899-7813, effective May 27, 1995; the RO granted service connection and assigned an initial zero percent rating for athlete's foot, pursuant to Diagnostic Code 7899-7813, effective May 27, 1995; and, the RO granted service connection and assigned an initial zero percent rating for pseudofolliculitis barbae, pursuant to former Diagnostic Code 7814, effective May 27, 1995.  The current appeal as to these issues arises from a claim for increase that was received at the RO in August 1999.  During the pendency of the appeal, the RO granted an increased 10 percent rating for dermatophytosis of the groin, and made the increase effective August 18, 1999.  

The Board notes that the criteria used to evaluate disabilities of the skin were revised twice during this appeal, in 2002, and again in 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110.  

The Board notes that the applicability of the 2008 amendment is specified as follows: "This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  See 73 Fed. Reg. 54708-01.  As the Veteran's claim was received prior to October 23, 2008, and he has not requested that his disabilities be evaluated under the new criteria, the Board will consider only the pre-2002 amendment and post-2002 amendment criteria.  

The Board first turns to Diagnostic Code 7806.  Under the version in effect from August 30, 2002 to October 23, 2008, a 10 percent rating is assignable where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assignable where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002). 

Prior to the 2002 amendment, Diagnostic Code 7806 (eczema) provided a 50 percent rating with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  A 30 percent rating was provided with exudation or itching constant, extensive lesions, or marked disfigurement.  A 10 percent rating was provided with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  With slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area, a zero percent rating was provided.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

The report of VA examination in October 2010 reveals a rash in the intertriginous area of both feet.  The examiner estimated that there was coverage of less than 5 percent.  There was no pseudofolliculitis barbae present.  There were scattered tinea versicolor rashes on the upper back.  The examiner estimated that there was 10 percent coverage "on back."  There was a mild tinea cruris rash in both groin areas.  The examiner estimated that there was less than 5 percent coverage there.  

A June 2009 VA examiner provided - under a list of apparently pre-printed disorders, including dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, bullous disorders, psoriasis, infections of the skin, cutaneous manifestations of collagen vascular diseases, and papulosquamous disorders - that the percent of exposed areas was between 20 percent and 40 percent.  However, the examiner did not describe which of the service-connected disorders accounted for this figure.  He also reported that less than 5 percent of the total body was affected.  It is presumed that the examiner estimated the coverage of all of the active skin disorders at that time.  As the Veteran is rated separately for his skin disorders, and as other evidence provides more specific details, the Board finds that this is not probative evidence regarding any particular disorder.  

A January 2007 podiatry outpatient note reveals no open lesions, macerations or ulcerations noted.  A June 2007 podiatry outpatient note reveals no open lesions or macerations.  A September 2006 physician note reveals a few erythematous papules over the extremities and upper back, and rare pustules, with some excoriations.  

The report of VA examination in December 2004 reveals that the Veteran reported no skin problems except athlete's foot.  The Veteran was noted to be wearing a beard and he was not shaving at the time.  He reported no skin irritation on his face.  The examiner could not detect any athlete's foot on either foot, and no tinea versicolor on the back or pseudofolliculitis barbae.  

The report of VA examination in September 1999 reveals that the examiner noted rashes in the groin areas as well as the hips and upper extremities, but did not estimate coverage.  The examiner found that there were no disfiguring scars of the head and face.  

Regarding medications, the October 2010 VA examiner noted that the Veteran was treated for dry skin with ammonium lactate 12 percent cream; Dermacerin Top cream, applied externally every day as needed for dry skin.  His pseudofolliculitis barbae is treated with selenium shampoo.  Pramosone 1 percent lotion was used for scalp lesions, but not for pseudofolliculitis barbae.  The September 1999 VA examiner noted that the Veteran was using Lotramin cream for his tinea-like rash in the scrotal areas.  An August 2006 podiatry consultation notes that the Veteran was advised to use Lamisil cream for athlete's foot.  A July 2009 VA examination report indicates that the Veteran was using Pramosone lotion, Lachydrin cream, Desonide, Urea cream, aluminum CL hexahydrate, ammonium lactate, clobetasol propionate, doxepin HCL cream, selenium sulfide lotion/shampoo, and Terbinafine cream.  The type of treatment was topical, and the examiner noted that neither a corticosteroid nor an immunosuppressive was used.  

Thus, regarding athlete's foot, the evidence establishes that there is not at least 5 percent coverage of the entire body, or at least 5 percent coverage of exposed areas.  There is also no systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Board finds that the coverage of less than 5 percent cannot be described as extensive for purposes of the pre-August 30, 2002 version of the rating schedule.  Moreover, there is no involvement of an exposed surface.  As such, a 10 percent rating for athlete's foot is not warranted under any version of Diagnostic Code 7806 for any portion of the appeal period.  

Regarding pseudofolliculitis barbae, the Board notes that while pseudofolliculitis barbae was not present at the October 2010 VA examination, the evidence indicates that it has been present at other examinations, or that the Veteran has been forced to wear a beard to avoid symptoms.  There is no question that the condition involves itching of an exposed area.  Accordingly, under the pre-August 30, 2002 rating criteria, a 10 percent rating is warranted.  As the pre-August 30, 2002 schedule can be applied to the entire period on appeal, the Board finds that the 10 percent rating is warranted for the entire period on appeal.  However, a higher 30 percent rating is not warranted for any period as symptoms are clearly not constant based on their absence at the October 2010 examination.  Moreover, there is no description or assertion of extensive lesions, or marked disfigurement.  

Regarding dermatophytosis of the groin, in light of the finding of less than 5 percent coverage and no systemic therapy such as corticosteroids or other immunosuppressive drugs, the Board finds that the criteria for a 20 percent rating are not met for any period under the version of the rating schedule in effect from August 30, 2002 to October 23, 2008.  Moreover, the less than 5 percent coverage does not constitute extensive lesions, or marked disfigurement.  Accordingly, a 30 percent rating is not warranted under the pre-August 30, 2002 rating schedule.  

Regarding tinea versicolor, the October 2010 examiner's description of 10 percent coverage on back leaves it unclear whether this is 10 percent of the back or 10 percent of the entire body, located on the back.  The examiner was asked to assign percentages for the entire body areas and exposed body areas.  Therefore, the Board must presume the examiner provided percentages for the entire body.  As the coverage of tinea versicolor is at least 5 percent of the entire body, a 10 percent rating is warranted for tinea versicolor under the version of the rating schedule in effect from August 30, 2002 to October 23, 2008.  The Board also finds that the 10 percent coverage of the tinea versicolor constitutes an extensive area as contemplated for a 10 percent rating under the pre-August 30, 2002 version of the rating schedule.  Accordingly a 10 percent rating is warranted for the entire period on appeal.  

The Board has also considered other potential diagnostic codes to determine whether any higher ratings or separate ratings are warranted.  Diagnostic Code 7805 applies to limitation of function of the affected part.  Here, there has been no suggestion that the Veteran's dermatophytosis, athlete's foot, tinea versicolor, or pseudofolliculitis barbae cause limitation of function or impairment of function of any body part.  

Both applicable versions of Diagnostic Code 7800 require involvement of the head, face, or neck, which is only at issue here with respect to pseudofolliculitis barbae.  Under the rating schedule in effect prior to the 2002 amendment, Diagnostic Code 7800 (scars, disfiguring, head, face or neck), for a rating higher than the currently assigned 10 percent, the evidence had to show severe disfiguration, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles (30 percent).  Under the schedule in effect from August 30, 2002 to October 23, 2008, a 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  In this case, tinea barbae was not even present on examination in October 2010.  The Board finds that, when present, the condition is not severely disfiguring, and that, even when active, there is no more than one characteristic of disfigurement present, that being abnormal skin texture.  As such, a rating higher than 10 percent is not warranted under either version of Diagnostic Code 7800.

Prior to the 2002 amendment, Diagnostic Code 7801 applied to scars that are like or similar to third degree burn scars.  The pre-August 30, 2002 amendment version of Diagnostic Code 7802 applied to scars that are like or similar to second degree burn scars.  The Board finds that the Veteran's pseudofolliculitis barbae, dermatophytosis of the groin, tinea versicolor, and athlete's foot symptomatology is not like or similar to third degree or second degree burn scars.  The version of Diagnostic Code 7801 in effect from August 30, 2002 to October 23, 2008 applies to scars, other than head, face, or neck, that are deep or that cause limited motion.  In this case, none of the Veteran's symptoms are like or similar to deep scars, and none cause limited motion.  

Both applicable versions of Diagnostic Code 7802 provide no more than a 10 percent rating.  This code is therefore only potentially beneficial for athlete's foot, which has a zero percent rating; however, both versions of Diagnostic Code 7802 require involvement of an area or areas of 144 square inches (1 sq ft.) (929 sq. cm.), which is clearly not the case with respect to athlete's foot.  

The version of the rating schedule in effect from August 30, 2002 to October 23, 2008 applies to scars that are unstable.  The version in effect prior to August 30, 2002 applies to scars that are poorly nourished, with repeated ulceration.  There is no evidence or assertion of any of these conditions.  

Pertinent to the period when the Veteran filed his claim, Diagnostic Code 7804 applied to scars, superficial, tender and painful on objective demonstration, and provided a maximum 10 percent rating.  A note provided that the 10 percent rating will be assigned when the requirements are met, even though the location may be on tip of finger or toe, and the rating may exceed the amputation value for the limited involvement.  Effective August 30, 2002, Diagnostic Code 7804 applied to scars that are superficial and painful on examination.  A single 10 percent rating was available.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that, in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

Here, 10 percent ratings are already in effect for pseudofolliculitis barbae, dermatophytosis of the groin, and tinea versicolor.  The Board finds that the Veteran's athlete's foot symptomatology is not like or similar to painful scars, but is in the nature of an itchy rash.  These lesions have been present on some examinations, but absent at other times.  It therefore does not appear appropriate to evaluate the rashes as distinct and permanent scars.  

In summary of the Board's findings, a 10 percent rating is warranted for pseudofolliculitis barbae for the entire period on appeal.  A 10 percent rating is also warranted for tinea versicolor for the entire period on appeal.  However, a rating higher than 10 percent is not warranted for dermatophytosis of the groin for any period; and, a rating higher than zero percent is not warranted for athlete's foot for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Analysis of Rating for Hallux Valgus with Hammertoe Deformity, and Calluses

In the November 1996 rating decision, the RO granted service connection and assigned an initial zero percent rating for calluses of the feet, pursuant to Diagnostic Code 7899-7819, effective May 27, 1995.  In an April 1997 rating decision, the RO added service connection for hallux valgus and hammertoe deformities, but continued the noncompensable ratings.  The diagnostic code was changed to 5280-5282.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  The current appeal arises from a claim for increase that was received at the RO in August 1999.  

Under Diagnostic Code 5282 (hammer toe), a 10 percent rating is available with involvement of all toes, unilateral, without claw foot.  A zero percent rating is warranted for involvement of single toes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the criteria for a 10 percent rating for hammer toes are not met.  A January 2007 podiatry outpatient note reveals contracted digits 2, 3, and 5, bilaterally.  A June 2007 podiatry outpatient note reveals contracted digits 3-5 with overlapping 4 and 5 bilaterally.  The report of VA examination in November 2007 reveals involvement of the 4th and 5th toes, bilaterally.  The report of VA examination in March 2012 reveals that hammertoes were found affecting the 2nd, 3rd, 4th, and little toes of each foot, but not the great toe.  In sum, there is no evaluation that shows involvement of all of the toes of either foot.  Moreover, it cannot be said that the criteria for a 10 percent rating are more nearly approximated than those for a zero percent rating.  The ratings under Diagnostic Code 5282 are progressive, and the point at which entitlement to a 10 percent rating is established is involvement of all of the toes.  

The Board has considered whether any other diagnostic codes might provide a higher rating or a separate rating based on distinct symptomatology.  The Veteran has not been diagnosed with flatfoot and does not appear to have symptoms compatible with that diagnostic code.  The March 2012 VA examiner made specific findings that the Veteran does not have weak foot (Diagnostic Code 5277), claw foot (Diagnostic Code 5278), metatarsalgia or Morton's disease (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), or malunion of, or nonunion of tarsal, or metatarsal bones (Diagnostic Code 5283).  

The only other code that appears to be applicable is Diagnostic Code 5284 (foot injuries, other), which is a general code that rates by overall impairment.  Where symptoms or impairment are severe, a 30 percent rating is available.  For moderately-severe impairment, a 20 percent rating is available.  For moderate symptoms, a 10 percent rating is available.  With actual loss of use of the foot, a 40 percent rating is available.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

The report of VA examination in March 2012 reveals the examiner's opinion that there is a minimal disability of each foot.  The Board finds that minimal disability is not like or similar to moderate impairment, but is a lesser degree of impairment.  

The report of VA examination in November 2007 reveals that the Veteran reported that he could not stand for more than a few minutes and could not walk more than a few yards.  There was instability, pain, stiffness, and weakness.  The examiner noted that the Veteran's shoes showed signs of heel walking, and there was callus formation at the first metatarsal base, bilaterally.  The Veteran walked with a stooped posture and had poor propulsion.  There were calluses of the great toes bilaterally, a callus on the right 5th toe and calluses on the hallux-poised metatarsal phalangeal joints, bilaterally.  There was no independent joint movement of the 4th and 5th toes.  X-rays revealed marked hammertoe defect and displacement of the 5th toe, bilaterally, otherwise normal.  The foot disorders were found to prevent sports, and to have a severe effect on recreation and exercise, as well as a moderate effect on chores, shopping, bathing, dressing, and grooming.  There was a mild effect on toileting and traveling.  

A January 2007 podiatry outpatient note reveals numbness and tingling in both feet; the Veteran occasionally cannot feel his toes.  On examination, there were no open lesions, macerations or ulcerations noted.  The protective threshold was absent to toes and the balls of the feet.  Pedal pulses were palpable.  Dorsal calluses were noted bilaterally.  Pinch calluses were noted bilaterally.  A June 2007 podiatry outpatient note reveals pedal pulses were palpable.  There were no open lesions or macerations.  Protective sensation was absent to the level of the midfoot.  An August 2006 podiatry consultation shows that the Veteran had some hyperkeratotic tissue at the medial interphalangeal joints and medial to the 1st metatarsal-phalangeal joints, as well as the lateral aspect of the right heel.  

The report of VA examination in December 2004 reveals that both feet appeared normal; there was no swelling; and range of motion was normal.  The skin was normal with no calluses or skin breakdown.  There were no deformities of either foot.  X-rays revealed minor changes consistent with degenerative joint disease.  There was no functional loss.  X-rays of the feet were normal in September 1999.

While there are few objective abnormalities of the Veteran's feet, aside from the hammertoes and calluses, the Veteran has consistently reported that his feet are painful, and that this pain limits his ability to walk and stand.  These assertions are supported by the findings of the November 2007 VA examiner.  While the March 2012 examiner found a minimal disability, he did not specifically address the impact of pain on motion.  It is clear from the record that the Veteran has peri-articular pathology of the feet.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for each foot.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  As such, the Board finds that a 10 percent disability rating is warranted for each foot under Diagnostic Code 5284 based on painful motion, as well as the instability and weakness as found on the November 2007 examination.  The finding of moderate impairment is supported by the evidence of abnormal shoe wear and callus formation as reported by the November 2007 examiner.  

While separate 10 percent ratings are warranted, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  In this case, the Board finds that moderately severe impairment is not shown, and a rating in excess of 10 percent is not warranted.  In so finding, the Board is persuaded by the finding of minimal impairment in the March 2012 report, as well as the finding of no functional loss in the December 2004 report.  Moreover, the November 2007 examiner's description of the impact of the foot disorders on the Veteran's daily activities appears to balance out to overall moderate impairment.  While some activities were prevented, or seriously impacted, others were mildly or moderately impacted.  The Board acknowledges the finding of the November 2007 examiner of "marked" hammertoe defect.  Use of terminology such as "marked" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).  Here, there is no indication from the report itself that a marked hammertoe defect translates to any particular level of impairment.  It is not the defect itself that the Board is evaluating under Diagnostic Code 5284, but the overall level of impairment resulting therefrom.  As discussed above, the Board finds that this level of impairment is moderate.  For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for either foot.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Analysis of Ratings for the Knees

In the November 1996 rating decision, the RO granted service connection and assigned an initial 10 percent rating for arthritis of each knee, pursuant to Diagnostic Code 5003-5257, effective May 27, 1995.  The current appeal arises from a claim for increase that was received at the RO in August 1999.  

Under Diagnostic Code 5257, a 30 percent rating is appropriate where there is recurrent subluxation or lateral instability that is severe; a 20 percent rating is appropriate where recurrent subluxation or lateral instability of the knee is moderate; and a 10 percent rating is appropriate where recurrent subluxation or lateral instability of the knee is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In this case, while the Veteran has reported that his cartilage is worn down, there is minimal clinical evidence supporting either lateral instability or recurrent subluxation of either knee, the actual criteria under Diagnostic Code 5257.  The report of VA examination in March 2012 reveals that testing for anterior instability, posterior instability, and medial-lateral instability were all normal.  There was no history of dislocation.  There was no subluxation.  The examiner found a minimal disability of the right knee and a mild disability of the left knee.  The examiner found no impact on the Veteran's ability to work.  

The report of VA examination in December 2004 reveals the Veteran's report that his cartilage was worn out.  On examination, both knees appeared normal and were found to be stable.  The examiner noted that the Veteran walked with a cane, but his gait appeared normal. 

An April 2001 VA orthopedic consultation reveals a finding of no instability.  An examination by SSA in September 1999 also showed no instability.

The report of VA examination in September 1999 reveals the Veteran reported knee pain, swelling, locking, giving out, and burning, and noted that he had been informed that his cartilage was worn down.  The examiner noted ballottement and crepitus in each knee, as well as tenderness at the base of the patella.  X-rays of both knees in September 1999 were within normal limits.  The examiner found the Veteran's knee impairment to be moderately severe.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates essentially no lateral instability or recurrent subluxation.  Findings are consistently negative as to these symptoms.  The Veteran's assertions as to his cartilage being worn down are acknowledged; however, this is a somewhat vague description of symptomatology that notably does not correspond to the rating criteria.  The Board finds most persuasive the findings of the March 2012 examiner who reported specific testing for instability.  The Board acknowledges that the September 1999 VA examiner found the Veteran's knee impairment to be moderately severe; however, he did not find that there was any lateral instability or recurrent subluxation.  Use of terminology such as moderately severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).  In this case, the examiner is presumed to have been considering all of the Veteran's symptoms as his finding was not specific.  As will be addressed below, the Veteran's limitation of motion is considered separately, and a separate rating is being assigned.  The examiner's description of moderately severe symptoms, without any description of lateral instability or recurrent subluxation is less persuasive than the specific findings of the March 2012 examiner.  

While the Veteran is competent to report his symptoms and is competent to report being told by others that his cartilage was worn down, this does not equate to a finding of instability or subluxation.  In this regard, the Veteran's assertions are less persuasive than the clinical testing conducted.  In any event, the Veteran is currently in receipt of a 10 percent rating for slight instability or subluxation.  To the extent there is any current instability or subluxation, the evidence demonstrates that it is no more than slight and does not more nearly approximate moderate impairment.  As such, a rating in excess of 10 percent is not warranted for lateral instability or recurrent subluxation associated with degenerative arthritis of either knee.  

The Board has considered other potentially applicable diagnostic codes.  Diagnostic Code 5003 governs degenerative arthritis and directs to rate on the basis of limitation of motion of the affected joint.  Diagnostic Code 5260 governs limitation of knee flexion.  Diagnostic Code 5261 governs limitation of knee extension.  Under Diagnostic Code 5260, a 30 percent rating is appropriate where flexion is limited to 15 degrees; a 20 percent rating is appropriate where flexion is limited to 30 degrees; a 10 percent rating is appropriate where flexion is limited to 45 degrees; and a zero percent rating is appropriate where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 50 percent rating is appropriate where extension is limited to 45 degrees; a 40 percent rating is appropriate where extension is limited to 30 degrees; a 30 percent rating is appropriate where extension is limited to 20 degrees; a 20 percent rating is appropriate where extension is limited to 15 degrees; a 10 percent rating is appropriate where extension is limited to 10 degrees; and a zero percent rating is appropriate where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The report of VA examination in September 1999 reveals range of motion was from 0 to 75 degrees with pain in each knee.  X-rays of both knees in September 1999 were within normal limits.  An examination by SSA in September 1999 showed full active range of motion in the knees.  

An April 2001 VA orthopedic consultation reveals normal x-rays.  A June 2001 VA orthopedic consultation reveals a finding of normal x-rays.  The examiner thought the Veteran's symptoms were suggestive of chondromalacia.  Chondromalacia (patellae) is defined as "abnormal softness of cartilage [of the kneecaps.]"  See Clyburn v. West, 12 Vet. App. 296 (1999), citing Webster's Medical Desk Dictionary 119, [521] (1986). 

The report of VA examination in December 2004 reveals the Veteran's complaint of constant pain in both knees.  The Veteran reported that the only activity that he had trouble with due to his knees was getting down on the floor.  On examination, both knees appeared normal.  He had full extension of each knee and could flex each knee to 140 degrees.  X-rays revealed early degenerative joint disease, right greater than left.  The examiner assessed mild functional loss, no flare-ups, and no additional functional limitation.  

The report of VA examination in November 2007 reveals flexion to 45 degrees and extension to 0 degrees.  On repetitive use, extension of the right knee was reduced to 10 degrees.  Left knee extension was not reported.  X-rays in November 2007 were normal, with the exception of mild left patellar spurring, described as a minor abnormality.  

The rating criteria for a 10 percent rating contemplate flexion that is limited to 45 degrees and extension that is limited to 10 degrees.  In Hart, 21 Vet. App. at 511, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Accordingly, the Board finds that a 10 percent rating is warranted for limited flexion of each knee, effective November 16, 2007.  A separate 10 percent rating is also warranted for limited extension of the right knee, effective November 16, 2007.

The Board has considered whether it is factually ascertainable during the year prior to November 16, 2007 that a separate compensable rating was warranted for limitation of knee flexion or extension, but finds that it is not.  The evidence during the year prior to the November 16, 2007 examination does not substantiate limitation of flexion or extension to the appropriate degrees for a separate compensable rating.  

The report of VA examination in March 2012 reveals range of flexion to 135 degrees in each knee with onset of pain at 135 degrees.  Extension was measured to 0 degrees.  The Veteran could perform repetitive motions with no change in range of motion and no additional functional loss.  Indeed, the examiner found that there was no functional loss or impairment regarding either knee.  Muscle strength was normal.  There was no arthritis on x-ray, but there was a superior spur of the left patella.  Thus, it appears that entitlement to separate ratings for limited flexion of the right and left knee, and for limited extension of the right knee are not warranted as of the March 2012 examination.  

The Veteran is competent to report his symptoms, and the Board accepts his account of pain experienced with motion of each knee.  Functional loss due to pain and other factors causing additional disability beyond that reflected on range of motion measurements must be considered in assigning a disability rating.  DeLuca, supra.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, with the exception of the period from November 16, 2007 to March 8, 2012, despite pain, the Veteran had measured flexion and extension that most closely approximates a noncompensable rating.  While he has reported pain, as well as symptoms consistent with weakness and giving way, with the exception of the period from November 16, 2007 to March 8, 2012, these have not been shown to reduce function of either knee to the degree contemplated for a 10 percent rating under Diagnostic Code 5260 or 5261.  

The Veteran has not described pain specifically associated with extension of either knee, and, with the exception of the November 2007 report, range of motion testing is consistently normal regarding extension.  That examiner attributed limited extension of the right knee after repetition to fatigue.  

The Board emphasizes the findings on VA examination in March 2012 that there was no functional loss or impairment regarding either knee and that muscle strength was normal.  The December 2004 VA examination reflects mild functional loss, no flare-ups, and no additional functional limitation.  The Board also notes that, in December 2004, the Veteran reported constant pain in both knees.  Thus, the Veteran's description at that time was not consistent with pain that is associated with motion.  The issue is not whether pain would additionally limit flexion or extension, but whether that additional limitation would decrease the flexion to 45 degrees, or decrease extension to 10 degrees.  On this record, the Board finds that a rating higher than 0 percent for loss of flexion is not warranted prior to November 16, 2007 or since March 8, 2012.  See DeLuca, supra.

While the presence of arthritis has not been shown in some x-ray findings, it was shown in December 2004.  Moreover, service connection is in effect specifically for degenerative arthritis.  Nevertheless, a rating of at least 10 percent is assigned for each knee throughout the period on appeal, and the presence of arthritis alone does not provide entitlement to any rating above the 10 percent level.

The Board also acknowledges the Veteran's reports of locking.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  However, in this case, there is no finding consistent with a dislocated semilunar cartilage.  Indeed, there is no evidence demonstrating any internal derangement of the either knee.  The Veteran is competent to report his symptomatology, such as locking; however, he has not alleged any dislocation of semilunar cartilage.  The Veteran has reported that his cartilage is worn down; however, this assertion is not consistent with dislocation.  As a dislocated semilunar cartilage is specified in the rating criteria under Diagnostic Code 5258, and as this symptomatology is not shown or specifically alleged, a rating under this code is not appropriate.  

In sum, while a separate 10 percent rating is warranted for limited flexion of each knee from November 16, 2007 to March 8, 2012, and a separate 10 percent rating is warranted for limited extension of the right knee from November 16, 2007 to March 8, 2012, higher ratings than those assigned here are not warranted.  Moreover, a rating in excess of 10 percent for lateral instability or recurrent subluxation of either knee is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Analysis of Ratings for the Low Back

In the November 1996 rating decision, the RO granted service connection and assigned an initial 10 percent rating for lumbosacral strain, pursuant to Diagnostic Code 7899-7813, effective May 27, 1995.  The current appeal arises from a claim for increase that was received at the RO in August 1999.  During the pendency of the claim, the RO granted an increased 20 percent rating in a January 2000 rating decision, effective August 18, 1999.  In a July 2009 rating decision, the RO granted an increased 40 percent rating for the recharacterized disability of spondylosis of the lumbar spine, effective November 16, 2007.  

While this appeal was pending, the rating criteria for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  The remaining spinal regulations were amended effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the VA Secretary to do otherwise and the Secretary did so.  VAOGCPREC 7-2003.  However, revised statutory or regulatory provisions may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2012); VAOPGCPREC 3-2000.  

The timing of the amendment requires the Board to apply the appropriate pre-amended regulations to the entire period on appeal.  The Board must also apply the amended regulations, but only to the period after the effective date of the new regulations.  See VAOPGCPREC 7-2003.  For the sake of clarity, the Board will address the period during which a 10 percent rating is currently applied separately from the period during which a 40 percent rating is currently applied.  

Period Prior to November 16, 2007 (20 Percent Rating)

Except in the case of intervertebral disc syndrome (discussed below), the pre-amended regulations provide schedules to evaluate disability of the lumbar spine based on limitation of motion or lumbosacral strain.  Those codes provide as follows:

5292 Spine, limitation of motion of, lumbar: 

Severe ...................................................................................................40 
Moderate ...............................................................................................20 
Slight .....................................................................................................10 

5295 Lumbosacral strain: 

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion ............................. 40 
With muscle spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position .................................................. 20 
With characteristic pain on motion ........................................................ 10 
With slight subjective symptoms only ..................................................... 0 

The amended regulations provide that disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237) and provide as follows:

Unfavorable ankylosis of the entire spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar spine......................50

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine......................................40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis...................................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.......10.

The report of VA examination in September 1999 reveals no spasms on examination; the Veteran had forward flexion to 70 degrees; extension was to 20 degrees; left and right lateral flexion was to 30 degrees; and rotation was to 50 degrees.  All motion was painful.  The Veteran complained that his back hurts so much that he feels weak on occasion.  The examiner found the Veteran's back functional loss to be severe.  When examined in November 2000, the Veteran reported that he could only sit for two hours a day, could stand for only 30 minutes, and could walk for only 15 minutes.  

An examination by SSA in September 1999 showed full active range of motion in all segments of the spine.  The examiner described hyperpathetic motion of the lumbar spine that was completely "out of sync" with the x-ray evaluation, which was normal.  

The report of a VA spine examination in December 2004 revealed range of motion could not be assessed because the Veteran made minimal movements due to pain.  The examiner found his gait to be normal and noted that he put his clothes, shoes, and socks on without any problems.  

Regarding the amended version of the rating schedule, the Board notes that the Veteran has always been able to exceed 30 degrees of forward flexion.  The Board acknowledges that the Veteran was apparently uncooperative with the December 2004 examiner due to back pain; however, the Board must interpret this in the way the examiner described it.  The examiner did not find that there was no range of motion, or that the range of forward flexion was 30 degrees or less.  The examiner refused to assess range of motion.  However, the examiner found the Veteran's gait to be normal and noted that he put his clothes, shoes, and socks on without any problems.  This evidence is directly pertinent to functional impairment.  Based on this and other findings during this period that demonstrate, in one instance, normal range of motion, and in another instance, range of forward flexion to 70 degrees, the Board finds that the criteria for a 40 percent rating under the amended criteria are not met for any portion of the period on appeal even considering that all motion was painful.  See DeLuca, supra.  

Regarding the pre-amended criteria, the Board finds that the limitation of lumbar spine motion was not severe during any portion of the period prior to November 16, 2007, and that severe symptoms of lumbar strain are not shown, such as listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  The Board acknowledges that the September 1999 VA examiner found the functional loss to be severe; however, use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).  In this case, forward flexion to 70 degrees, which is approximately 78 percent of the normal forward flexion as defined under Note (2), and Plate V, is not severe limitation of motion.  It goes without saying that normal range of motion as reported in the SSA examination is not severe limitation of motion.  Thus, despite painful and weakened motion, the Veteran was not functionally impaired to the degree necessary for any higher rating.  See DeLuca, supra. 

Accordingly, the Board finds that, prior to November 16, 2007, the Veteran's limitation of motion was no more than moderate.  The Board also finds that severe lumbosacral strain is not shown.  In sum, under the amended and pre-amended versions of the rating schedule, a disability rating in excess of 20 percent is not warranted for any portion of the period prior to November 16, 2007.


Period Since November 16, 2007

Since November 16, 2007, a 40 percent rating is already assigned.  This obviates the need to discuss diagnostic codes that do not provide higher than a 40 percent rating, such Diagnostic Codes 5292 and 5295.  Pertinent to the period during which a 40 percent rating is currently assigned, the pre-amended regulations provide schedules that exceed the 40 percent level.  Those codes evaluate disability of the lumbar spine based on ankylosis of the lumbosacral strain.  Those codes provide as follows:

5286 Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type)............................................................................100
Favorable angle........................................................... 60

5289 Spine, ankylosis of, lumbar:

Unfavorable................................................................ 50
Favorable.................................................................... 40

As set out under the amended regulations, a 100 percent rating is available for unfavorable ankylosis of the entire spine; and a 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Significant to this appeal, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (1).

The report of VA examination in November 2007 reveals that the examiner found ankylosis to be present, but only affecting part of the thoracolumbar spine.  The position was neutral.  Nevertheless, lumbar forward flexion was measured to 45 degrees with pain at 35 degrees; extension was measured to 20 degrees with pain at 0 degrees; right lateral flexion was measured to 30 degrees with pain at 20 degrees; left lateral flexion was measured to 10 degrees with pain at 0 degrees; right and left rotation were measured to 10 degrees with pain at 0 degrees.  After repetitive use, forward flexion was reduced to 20 degrees; right lateral flexion was reduced to 20 degrees, left lateral flexion was reduced to 0 degrees; rotation was reduced to 0 degrees.  The examiner noted that the Veteran's effort was moderate, and he was quite uncooperative.  

The report of VA examination in October 2010 reveals that there was no ankylosis.  Active forward flexion was to 20 degrees; extension was to 15 degrees; lateral flexion was to 10 degrees; rotation was to 10 degrees.  Pain limited further motion.  

The report of VA examination in March 2012 reveals that the Veteran could forward flex to 35 degrees with pain at 35 degrees; he could extend to 25 degrees with pain at 25 degrees; he could laterally flex to 20 degrees right with pain at 20 degrees; he could laterally flex to 25 degrees left with pain at 25 degrees; he could rotate to 30 degrees right and left, with pain at 30 degrees.  He could not do repetitive testing due to discomfort.  

Here, the evidence does not show ankylosis (fixation) of the entire lumbar spine at any time pertinent to this appeal.  While ankylosis of a portion of the lumbar spine is shown, ankylosis of the entire lumbar spine is not.  Regarding the specific features of unfavorable ankylosis, the report of VA examination in November 2007 reveals that the Veteran's posture was stooped, fixed in a flexed position with head held forward.  There was no gibbus, kyphosis, lumbar flattening, scoliosis, or reverse lordosis.  There was a list and lumbar lordosis.  X-rays in November 2007 revealed a normal lumbar lordosis and mild lumbar instability.  Mild spondylosis of the lumbar spine with anterior marginal spurs from L3-5 and some mild degenerative facet joints L5-S1.  Sacroiliac joints were within normal limits.  The report of VA examination in October 2010 reveals the Veteran walked with a slow antalgic gait.  There was a spasm noted in the lower back.  The report of VA examination in March 2012 reveals that the Veteran was found to have guarding or muscle spasm that did not result in abnormal gait or spinal contour.  These findings do not reveal a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  

In sum, every measurement of range of motion has shown that the Veteran can at least attain the neutral position.  The Board acknowledges that the Veteran does experience pain associated with motion.  However, the results set out above exclude the possibility that the range of motion was ever limited - either by functional loss due to pain or structural limitation - to a condition of complete bony fixation such that the neutral position could not be attained.  In fact, even the November 2007 examiner who found ankylosis of part of the thoracolumbar spine found that he could attain the neutral position.  The issue is not whether pain additionally limits flexion, but whether that additional limitation would decrease the flexion to the equivalent of unfavorable ankylosis.  On this record, the Board finds that there is not limitation of motion to such a degree during any portion of the period on appeal.

Constant and severe pain, as described by the Veteran, is certainly a component of disability, and the Board does not seek to minimize its impact.  However, while pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell, cited above.  All compensable levels under the amended rating schedule are assigned "with or without symptoms such as pain."  In essence, the report of constant and severe pain is not probative of entitlement to a higher rating.  Rather, it is the level of impairment resulting from pain that is important.  

It is clear from the record that the Veteran has periarticular pathology.  In addition, there is limited motion and painful motion.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Assertions of pain, whether from the Veteran or as related by medical professionals, do not address the crucial distinction between favorable and unfavorable ankylosis, and do not purport to establish that the Veteran's thoracolumbar spine segments are fixed such that he cannot attain the neutral position, or that pain, weakness, fatigue, or incoordination produce a level of impairment that approximates fixation of the thoracolumbar spine segments such that the neutral position cannot be attained.  

Moreover, even if the Veteran's pain were so severe as to prevent all motion of the spine, such condition (favorable ankylosis) is fully contemplated by the 40 percent rating already assigned.  The criteria for a higher rating call for unfavorable ankylosis, which is a condition that is not more nearly approximated than favorable ankylosis, and this is true under both the pre-amended and amended spine regulations.

Intervertebral Disc Syndrome and Associated Neurological Impairment

The pre-amended and amended spine regulations provide ratings for intervertebral disc syndrome.  The pre-amended intervertebral disc regulations provide as follows:

5293 Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief...........................................................................................60
Severe; recurring attacks, with intermittent relief......................40
Moderate; recurring attacks........................................................20
Mild............................................................................................10
Postoperative, cured.....................................................................0

Under the amended regulations, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months..............................................60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months......................40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months......................20

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months................10

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  In addition, as provided in Note (1), the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  

A May 1999 CT of the lumbar spine reveals no disc herniations, but a small left lateral bulging annulus at L4-5 and a small left paramedian posterior spur at L5-S1.  The report of VA examination in September 1999 reveals reflexes in the ankles were 2 out of 3; reflexes in the knees were 1 out of 3.  Strength and pulses were 4 out of 5.  Sensation was present at the toes.  The Veteran complained that his back pain radiates down his legs to his feet.  He also reported right and left lower extremity numbness.  An examination by SSA in September 1999 showed strength in the lower extremities was grade 5.  Deep tendon reflexes were II+.  Straight-leg-raise sign was negative.  The report of VA foot examination in December 2004 reveals the Veteran reported an occasional sensation of needles on the bottoms of his feet.  The report of a VA spine examination in December 2004 revealed a normal neurological examination.

A January 2007 podiatry outpatient note reveals numbness and tingling in both feet; the Veteran occasionally cannot feel his toes.  On examination, the protective threshold was absent to toes and the balls of the feet.  Pedal pulses were palpable.  A June 2007 podiatry outpatient note reveals pedal pulses palpable.  Protective sensation absent to the level of the midfoot.  

The report of VA examination in November 2007 reveals ankle strength was normal.  Muscle tone was normal.  There was no atrophy.  Light touch and vibration sensation were impaired, but pain sensing and position sense were normal.  Knee jerk and ankle jerk were normal except for hyperactive left knee jerk.  

The report of VA examination in October 2010 reveals the Veteran reported pain and stiffness with radiating pain into the lower extremities.  Ankle and knee reflexes were hypoactive.  Sensory examination was normal.  Strength testing was normal.  There was no atrophy, and muscle tone was normal.  

The report of VA examination in March 2012 reveals that lower extremity muscle strength was normal with no atrophy.  Knee and ankle reflexes were absent.  Sensory examination was normal.  The examiner reported no radicular pain or other signs or symptoms of radiculopathy.  The examiner found no neurological abnormalities associated with the back disorder.  The examiner found no intervertebral disc syndrome or incapacitating episodes.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that, despite the Veteran's complaint of numbness, tingling and pain in the lower extremities, the Veteran does not have intervertebral disc syndrome or any chronic neurological abnormalities associated with is low back disability.  The Board notes that the Veteran has diabetes mellitus and peripheral neuropathy.  While the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so, see Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996), in this case, the March 2012 VA examiner, although acknowledging absent reflexes, specifically found that intervertebral disc syndrome was not present and that there were no neurological abnormalities associated with the service-connected back disability.  Thus, to the extent of complaints of numbness and tingling and/or pain, these are not associated with the low back disability.  

In sum, prior to November 16, 2007, a disability rating in excess of 20 percent is not warranted, and since November 16, 2007, a disability rating in excess of 40 percent is not warranted.  Moreover, a separate rating for associated neurological abnormalities is not warranted for any portion of the period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected low back disability, his knee disabilities, his foot disabilities, as well as his skin disabilities.  The musculoskeletal rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the spine, knees, and feet, including due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Such factors are explicitly part of the schedular rating criteria and have been considered.  Moreover, the rating schedule for the skin contemplates symptoms such as rashes, lesions, itching, pain, disfigurement, and the requirement of medications.  The Board also notes that higher ratings are available under the rating schedule where appropriate type and degree of symptoms are shown.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 




Analysis of TDIU since November 16, 2007

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, service connection is currently in effect for the following disabilities at the indicated ratings: a low back disability (40 percent), posttraumatic stress disorder (30 percent), a cervical spine disorder (20 percent), instability due to arthritis of the right knee (10 percent), instability due to arthritis of the left knee (10 percent), limited motion due to arthritis of the right knee (10 percent), limited motion due to arthritis of the left knee (10 percent), dermatophytosis of the groin (10 percent), gastroesophageal reflux disease (10 percent), a right foot disorder (10 percent), a left foot disorder (10 percent), athlete's foot (10 percent), tinea versicolor (10 percent), pseudofolliculitis barbae (10 percent), hemorrhoids (zero percent), and hypertension (zero percent).  Thus, the Veteran meets the schedular requirements for a TDIU since November 16, 2007, as he has a combined 90 percent rating, and a single disability rated at 40 percent.  The only question remaining is whether the Veteran's combined service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

The report of VA examination in December 2011 reveals that the Veteran had to stop driving a truck due to back and neck pain.  He cannot lift more than 20 pounds.  He also reported knee pain, sleep apnea, bilateral carpal tunnel syndrome since 2002, and diabetes mellitus for the last five years.  The examiner noted that the Veteran is unemployable due to several medical conditions.  The degenerative joint disease of the spine causes pain on turning the neck and back.  The knee disorder interferes with normal ambulation and prevents him from lifting more than 20 pounds.  The skin and foot conditions were found to cause no impact on holding a job.  The posttraumatic stress disorder has a significant impact on holding a job.  The examiner found that medical conditions would not preclude a sedentary job, but that posttraumatic stress disorder affects his ability to hold a sedentary job as he has difficulty in relating to people.  The examiner opined that the service-connected spine and knee conditions would have a significant effect on holding a job.  He could do a sedentary job, but nonservice-connected carpal tunnel syndrome and diabetes mellitus, as well as service-connected posttraumatic stress disorder, would have a negative impact on holding a sedentary job.  

The fact that the Veteran can do sedentary tasks, as found by the VA examiner, does not equate to a finding that he is able to secure and follow a substantially gainful occupation.  The Board concludes that he is not.  This conclusion is based primarily on the Veteran's training and prior job experience.  The Veteran's service records reveal that his occupational specialties were varied, but generally physical in nature, including cannon crewman, construction equipment operator, and well drilling.  After leaving the service, he worked as a truck driver until 1997.  There is no evidence that the Board can discern that the Veteran possesses the training or work experience, which would permit him to obtain or retain a job requiring solely sedentary tasks.  Rather, the evidence strongly indicates that his training and job experience is limited to professions which require the very type of physical activity that exacerbates his service-connected disorders.  

In Moore, 1 Vet. App. at 359, the CAVC discussed the meaning of "substantially gainful employment."  The CAVC noted the following standard announced by the United States Court of Appeals for the 8th Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In this case, while the Veteran may retain the ability to perform sedentary tasks, the evidence shows that he lacks the training and experience to realistically expect him to obtain substantially gainful employment in such a position.  The type of occupation for which the Veteran possesses training and experience is no longer within his physical capabilities, and this is due primarily to service-connected disabilities.  As such, the Board concludes that the criteria for a TDIU are met.


ORDER

A disability rating in excess of zero percent for athlete's foot is denied.

A 10 percent disability rating, but not higher, for pseudofolliculitis barbae of the face is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 10 percent disability rating, but not higher, for tinea versicolor of the back is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for dermatophytosis of the groin is denied.  

A separate 10 percent disability rating (but not higher) for right foot hallux valgus with hammertoe deformity of the 2nd and 3rd toes, and calluses of the 4th and 5th toes and sole of the foot is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A separate 10 percent disability rating (but not higher) for left foot hallux valgus with hammertoe deformity of the 2nd and 3rd toes, and calluses of the 4th and 5th toes and sole of the foot is granted, subject to the laws and regulations governing the payment of monetary benefits. 

From November 16, 2007 to March 8, 2012, a separate disability rating of 10 percent for limitation of right knee flexion associated with degenerative arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits; a noncompensable evaluation is warranted thereafter.

From November 16, 2007 to March 8, 2012, a separate disability rating of 10 percent for limitation of right knee extension associated with degenerative arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits; a noncompensable evaluation is warranted thereafter.

From November 16, 2007 to March 8, 2012, a separate disability rating of 10 percent for limitation of left knee flexion associated with degenerative arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits, a noncompensable evaluation is warranted thereafter.

Prior to November 16, 2007 and since March 8, 2012, a disability rating in excess of 10 percent for right knee degenerative arthritis is denied.  

Prior to November 16, 2007 and since March 8, 2012, a disability rating in excess of 10 percent for left knee degenerative arthritis is denied.  

Prior to November 16, 2007, a disability rating in excess of 20 percent for a low back disorder is denied. 

Since November 16, 2007, a disability rating in excess of 40 percent for a low back disorder is denied.

As of November 16, 2007, entitlement to TDIU is granted.  


REMAND

Service Connection for Qualifying Chronic Disability 
Manifested by Myalgia of the Joints and Arms

A VA general medical examination was conducted in December 2011.  The examiner noted that the Veteran had tenderness in both shoulders and elbows and that motion of the shoulders, elbows, and wrists was objectively painful; however, the examiner attributed these symptoms to referred pain in the arms from the Veteran's cervical spine disorder, and found that no symptoms were referable to the upper extremities themselves.  The examiner reasoned that myalgia is muscle pain.  Joint pain is arthralgia.  According to the examiner, the Veteran's arm and hand pain is secondary to cervical spinal stenosis and bilateral carpal tunnel syndrome and is not attributable to a muscle disorder.  

While the examiner attributed at least a portion of the Veteran's symptoms to carpal tunnel syndrome, the examiner did not provide an opinion as to whether this disorder is related to service.  

In the Board's February 2010 remand, the Board instructed that, for each diagnosed disorder, an opinion should be rendered as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service; and, if a known clinical diagnosis cannot be made, the examiner should alternatively state whether the Veteran has symptoms that are chronic (i.e., exhibiting intermittent episodes of improvement and worsening over a six-month period) in nature.  Here, while the examiner diagnosed carpal tunnel syndrome, no opinion was rendered regarding whether that disorder is related to service.  Thus, the Board's remand instructions were not substantially complied with.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2012). 

TDIU - Extraschedular Referral

As discussed above, the evidence demonstrates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  However, prior to November 16, 2007, the combined service connected rating did not meet the criteria for a TDIU, as set out under 38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In VAOPGCPRPEC 6-96, the VA General Counsel held that remand, rather than referral, is the proper disposition for extraschedular claims inferred or reasonably raised by the evidence of record.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2012).

Thus, the agency of original jurisdiction should consider entitlement to a TDIU prior to November 16, 2007 on an extra-schedular basis, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the issues of entitlement to service connection for myalgia of the joints and arms and TDIU entitlement prior to November 16, 2007 are REMANDED for the following action:

1.  Refer the claim for TDIU prior to November 16, 2007 to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued.  

2.  Obtain a supplemental opinion from the examiner who conducted the October 2010 examination.  If the examiner is not available, obtain an opinion from another VA clinician.  If the VA clinician determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder (including any relevant Virtual VA records) must be made available to and reviewed by the VA clinician.  

With reference to the October 2010 examination report, the clinician should address whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed cervical spinal stenosis and/or bilateral carpal tunnel syndrome is/are etiologically related to service.  

3.  Readjudicate the remanded issues.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


